PER CURIAM
Petitioner, the prevailing party in Gates v. Employment Division, 61 Or App 136, 655 P2d 226 (1982), seeks an award of an attorney fee pursuant to ORS 183.495 and 183.497 of the Oregon Administrative Procedures Act (APA). No award under either statute is appropriate. The Employment Division did not appear in the proceeding before the Employment Appeals Board (EAB), issue the order in question or appear in opposition to petitioner in this court. Johnson v. Employment Division, 64 Or App 276, 668 P2d 416 (1983). EAB acted in this case only in a quasi-judicial capacity; no award is appropriate against it. Wasco County v. AFSCME, 31 Or App 765, 767, 571 P2d 549 (1977); Van Gordon v. Ore. State Bd. of Dental Examiners, 63 Or App 561, 666 P2d 276 (1983); Johnson v. Employment Division, supra.
Petition for attorney fee award denied.